Fourth Court of Appeals
                                      San Antonio, Texas

                                           December 14, 2018

                                          No. 04-18-00929-CV

                                       IN RE Tracey MURPHY

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On December 6, 2018, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on December 14, 2018.



                                                          _________________________________
                                                          Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 15-04-00091-CVK, styled Tracey W. Murphy v. D'Ann Mayfield, et al.,
pending in the 81st Judicial District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.